Case 1:18-cv-08128-VEC Document 65 Filed 05/13/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
ALEX GOLDFARB, : Civil Action No. 1:18 -CV-08128
: (DAB)
Plaintiff,
: AFFIDAVIT OF YURI SHVETS
-against-
CHANNEL ONE RUSSIA and RT AMERICA, :
Defendants. :
x
STATE OF VIRGINIA
> Ss
COUNTY OF LOUDOUN

YURIY SHVETS, being duly sworn, deposes and says:

de I am a naturalized citizen of the United States. J was born in the Soviet
Union, where I lived until 1993. I was granted political asylum in the United States in
1995.

2, For the reasons explained below, and based on my background and
experience, in my professional opinion Dr. Goldfarb is viewed by the Russian
Federation’s security agencies as an enemy and it is very likely that his life would be in
danger if he were to enter Russia.

3. I have been qualified as an expert on Russia and Ukraine by the US
Federal and immigration courts in about three hundred cases. On September 21, 1999, I
testified before the Committee on Banking and Financial Services of the U.S. House of

Representatives on organized crime and money laundering in Russia.
Case 1:18-cv-08128-VEC Document 65 Filed 05/13/19 Page 2 of 5

4. I graduated with honors from Patris Lumumba University in Moscow and
was an honors graduate of the Academy of the KGB Foreign Intelligence Service. I have
master’s degree in Law and bachelor’s degrees in French, Spanish and English.

5. In May 2001, the Russian Foreign Intelligence Service (SVR) announced
that, in the early 1980s, I was Vladimir Putin’s college mate at the Academy of the KGB
Foreign Intelligence.

6. Between 1980 and 1990, I was a member of the KGB Intelligence Service.
I was assigned to the elite American Department, which was in charge of political
intelligence operations against the United States. In the mid-1980s, I worked in
Washington, D.C. under cover of a correspondent of the Soviet news agency TASS. At
the same time, I was assigned to the KGB Washington station, and worked as a political
intelligence field officer.

7. In September 1990, I resigned from the KGB on political grounds. In
1993, I immigrated to the United States.

8. I am the author of a book about the KGB titled Washington Station, which
was published by Simon & Schuster in the United States in 1995.

9. Through documents expert evaluation and private investigation, I
reconstructed and exposed an international operation on $1 billion theft and money
laundering designed by the KGB to evade the U.S. intelligence, law enforcement and
regulatory agencies. The story on this case was aired by the CBS’ 60 Minutes.

10. By arrangement with the U.S. Government, in 2004, I consulted the
Canadian and British governments on security issues in Russia.

11. From 2000 to 2005 I worked as a professor/researcher at the Center for
Counterintelligence and Security Studies, a Virginia based Corporation, providing
advanced security training and research for the United States Intelligence Community
and the private sector. In this capacity, I covered Russian security agencies, including

their modus operandi, and prepared lectures on tradecraft of the KGB successors that
Case 1:18-cv-08128-VEC Document 65 Filed 05/13/19 Page 3 of 5

were used to train employees of Homeland Security, NSA, CIA, and FBI. I also
participated in lectures at NSA.

12. From 2007 to 2014 by arrangement with the U.S. Government I consulted
anti-terrorist squad of Scotland Yard on assassination in London of Aleksandr Litvinenko,
a Russian exile and former officer of the Russian security agency (FSB).

13. In February 2015, I testified as a key expert witness in Royal Court of
London in inquest on Aleksandr Litvinenko assassination.

14. Animportant task of KGB field officers was to conduct active measures
operations targeting certain individuals deemed hostile to the Soviet regime. Active
measures operations would make up to 30 percent of a field officer’s work. I was trained
in active measures in the KGB Intelligence Academy for two years, and for eight years
active measures were an integral part of my professional responsibilities. The KGB
viewed active measures as one of its most important intelligence activities.

15. The Russian intelligence community is run by the training manuals
detailing the tradecraft, which has been developing and perfecting for decades. I was
trained by the same manuals as Vladimir Putin and current bosses of the Russian
intelligence agencies. As a result of my training and work, I am very familiar with modus
operandi of the Russian intelligence community, which includes the KGB’s successors --
the Foreign Intelligence Service (“SVR”) and the Federal Security Service (“FSB”).

16. Because it takes decades to build the intelligence tradecraft, the FSB and
SVR still use the same tradecraft used by the KGB. These agencies still employ many of
the officers I worked with, and they still have the same operational mentality.

17. The arsenal of measures presently employed by the Russian security
services against civilians include fabricating fake documents, setting up sex traps,
planting incriminating evidence and poisoning. In addition to the well-known
assassinations of regime critics such as Boris Nemtsov and Anna Politkovskaya, a

number of recent non-fatal incidents bear all the hallmarks of FSB activities:
Case 1:18-cv-08128-VEC Document 65 Filed 05/13/19 Page 4of 5

* the poisoning attempt on Vladimir Kara-Murza, a Russian political figure!

* the poisoning attempt on Peter Verzilov, a leader of the Pussy Riot rock group?

¢ the planting of drugs on the human rights activist Oyub Titiyev followed by his
arrest and prosecution on fake drug charges?

* the planting of allegedly classified material on the American visitor Paul

Whelan followed by his arrest on frivolous espionage charges*

18. [have followed Dr. Goldfarb’s activities for about fifteen years. He is a
well-known and outspoken pro-democracy activist, an NGO executive and author. A
number of his activities, without doubt, put him on FSB’s radar as an enemy of the Putin
regime:

* his role from 2000 to 2006 as the CEO of the International Foundation for Civil
Liberties, funded by Boris Berezovsky, which supported numerous opposition
groups throughout Russia;

* his involvement in the investigation of the 1999 apartment bombings in
Moscow, which he alleged were staged by the FSB;

* his role in organizing funding for the 2004 Orange Revolution in Ukraine;

* organizing several public information campaigns in the West exposing human
rights abuses by the Putin regime, including Russian war crimes in Chechnya;

* fundraising for the defense of the Russian rock group Pussy Riot;

* organizing the flight of Alexander Litvinenko to England in 2000;

 https:/Avww.rferl.org/a/fbi-silent-on-lab-results-in-kremlin-foe-s-suspected-poisoning/29564152 html
2 https://www.cnn.com/2018/09/18/europe/pussy -riot-py otr-verzilov-poisoned-intl/index html

3 https://www.reuters.com/article/us-russia-chechnya-rights/court-in-chechnya-sentences-rights-activist-
to-four-years-in-penal-colony-idUSKCN 1QZ21K

-4 https://www.washingtonpost.com/world/2019/0 1/22/foreigners-russia-documents-can-be-dangerous/?
utm_term=.0a002b119407
Case 1:18-cv-08128-VEC Document 65 Filed 05/13/19 Page 5of5

* chairing the Litvinenko Justice Foundation (2007-present) in London, which

carries out publicity concerning the Litvinenko case.
19. In my opinion, Dr. Goldfarb’s activities on exposing grave crimes

committed by the top representatives of the Putin regime earn him a place near the top of the
FSB’s enemy list. For that reason, I believe that Dr. Goldfarb’s life and/or freedom would be in

Joesef Shik

Yuriy Shvets

grave danger if he enters Russia.

worn to before me this
day of May 2019

 

bl

 

TH OF VIRGINIA
MY COMMISSION EXPIRES MAY 31, 2019
